

116 HR 7908 IH: To designate the El Paso Community Healing Garden National Memorial located at 6900 Delta Drive, El Paso, Texas and for other purposes.
U.S. House of Representatives
2020-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7908IN THE HOUSE OF REPRESENTATIVESJuly 31, 2020Ms. Escobar (for herself, Mr. Carson of Indiana, Ms. Norton, Mr. Gonzalez of Texas, Mr. Espaillat, Mr. Vela, Mr. García of Illinois, Mr. Castro of Texas, Ms. Garcia of Texas, Mr. Malinowski, Mrs. Murphy of Florida, Mr. Meeks, Ms. Velázquez, Ms. Mucarsel-Powell, Mr. Thompson of California, Mr. Lynch, Mr. Cisneros, Mr. Welch, Mr. Veasey, Ms. Schakowsky, Mr. Kennedy, Mr. McNerney, Mr. Cicilline, Mrs. Hayes, Mr. McEachin, Ms. Moore, Mr. Gomez, Ms. Wild, Mr. Stanton, Mr. Cárdenas, Ms. Lofgren, Ms. Meng, Mr. Lowenthal, Mr. Nadler, Mr. Himes, Ms. Pressley, Mr. Raskin, Ms. Lee of California, Ms. DeGette, Mr. David Scott of Georgia, Ms. Clark of Massachusetts, Ms. Haaland, Mr. Danny K. Davis of Illinois, Ms. Wasserman Schultz, Ms. Roybal-Allard, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo designate the El Paso Community Healing Garden National Memorial located at 6900 Delta Drive, El Paso, Texas and for other purposes.1.Designation of El Paso Community Healing Garden National Memorial(a)In generalThe Healing Garden located at 6900 Delta Drive, El Paso, Texas is designated as the El Paso Community Healing Garden National Memorial.(b)Effect of designationThe national memorial designated by this section is not a unit of the National Park System and the designation of the El Paso Community Healing Garden National Memorial shall not require or authorize Federal funds to be expended for any purpose related to that national memorial.